Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 17, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149517 & (4)(7)(9)                                                                                  Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  In re:
                                                                   SC: 149517
  ANONYMOUS JUDGE,                                                 JTC: RFI No. 2013-20572

  ______________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The supplemental petition for interim suspension is considered, and it is held in
  ABEYANCE pending further order of the Court. The Honorable Brenda K. Sanders,
  Judge of the 36th District Court, is suspended without pay until such time as she shows
  cause why she should not be held in contempt for failing to obey the July 17, 2014 order
  of this Court to cooperate with the independent medical examiner and provide such
  information as the independent medical examiner shall reasonably request.

          The motion to seal the Supreme Court file is also considered, and it is GRANTED,
  in order to preserve the confidentiality required by MCR 9.219(A)(2) and MCR
  9.221(A). With the exception of this order, the Supreme Court file is suppressed and
  shall remain confidential until further order of this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 17, 2014
           h0917
                                                                              Clerk